Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-29-2004

USA v. Hassan
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4402




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Hassan" (2004). 2004 Decisions. Paper 449.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/449


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                              NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 03-4402


                           UNITED STATES OF AMERICA

                                         v.

                 HASSAN MOHAMMED MOHAMM HASSAN
                      a/k/a HASSAN MOHAMM ED

                             Hassan Mohammed Hassan,

                                                         Appellant


                   Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 01-cr-00330-4)
               District Judge: Honorable Franklin S. Van Antwerpen




                    Submitted under Third Circuit LAR 34.1(a)
                                  July 2, 2004

          Before: AMBRO, ALDISERT and STAPLETON, Circuit Judges.

                               (Filed: July 29, 2004)




                             OPINION OF THE COURT


ALDISERT, Circuit Judge.
       Because we write only for the parties, who are familiar with the facts, the

procedural history and the contentions presented, we will not recite them except as

necessary to the discussion. Hassan Mohammed Mohamm Hassan appeals the judgment

of the district court revoking supervised release for a Grade A violation and ordering

Hassan to be imprisoned for a term of 36 months. Hassan contends that the government

did not establish, by a preponderance of the evidence, that a Grade A violation of

supervised release occurred. He further contends that the district court’s sentence of 36

months imprisonment was plainly unreasonable. We will affirm.

       At a hearing before the district court on October 28, 2003, Hassan admitted that he

had violated the terms of supervised release by failing to report to a Comprehensive

Sanction Center and by failing to pay restitution. Hassan agreed that these were Grade C

violations of supervised release in accordance with the policy statement in U.S.S.G. §

7B1.1(a)(3). He also admitted that he had been convicted in Maryland’s Baltimore

County Circuit Court on August 1, 2003, of two offenses: (1) possessing a deadly weapon

with intent to injure and (2) assault. Hassan contended that the Maryland convictions

constituted merely a Grade B violation of supervised release, but the government

contended that, collectively, they were a Grade A violation. See U.S.S.G. § 7B1.1(a).

       The district court heard testimony from a woman who stated that, on June 25,

2003, in Baltimore, Hassan struck her in the ear, causing it to bleed, and then later began

to strangle her with an automobile timing belt. The woman further stated that Hassan told



                                             2
her he would chop her head off, put it in a bag and take it back to Egypt. Hassan,

however, testified that he merely pushed the woman and that he entered a guilty plea

under the impression that he was admitting only to pushing her.

       The district court credited the testimony of the woman and not that of Hassan. The

district court accordingly found, by a preponderance of the evidence, that Hassan had

committed a crime of violence punishable by a term of imprisonment exceeding one year.

In the district court’s view, that conduct constituted a Grade A violation of supervised

release. In arriving at an appropriate response to Hassan’s violation of the conditions of

supervised release, the district court stated that it considered the evidence produced at the

hearing, Hassan’s original Presentence Report, relevant statutes, relevant portions of the

Guidelines Manual, the need for protection of the public, the need for deterrence and

Hassan’s history, characteristics and needs. The district court revoked supervised release

and ordered Hassan to be imprisoned for 36 months.

       The district court’s sentence was not “plainly unreasonable.” United States v.

Blackston, 940 F.2d 877, 879 (3d Cir. 1991) (quoting 18 U.S.C. § 3742(e)(4)). The

district court had authority to revoke supervised release and order Hassan to be

imprisoned for 36 months because the original offense that resulted in supervised release

was a class B felony. See 18 U.S.C. §§ 3583(e)(3) and 3559(a). In accordance with 18

U.S.C. § 3553(a), the district court took into consideration the nature and circumstances

of the offense and the history and characteristics of Hassan; the need for adequate



                                              3
deterrence and public protection; and the provisions of the Guidelines Manual.

       Because the policy statement in U.S.S.G. § 7B1.4 does not constitute a “guideline”

to which the district court was bound, the district court did not exceed the bounds of its

discretion in imposing a term of imprisonment longer than the recommended range for a

Grade A violation of supervised release. See United States v. Schwegel, 126 F.3d 551,

555 (3d Cir. 1997). Contrary to assertions by Hassan, the district court did state on the

record sufficient reasons under 18 U.S.C. § 3553(a) for imposing a longer term of

imprisonment than that in the policy statement of U.S.S.G. § 7B1.4. These reasons

consisted of, among other things, Hassan’s flagrant disregard of previous orders of the

court; his flagrant disregard of the instructions given to him by those overseeing his

supervised release; his leaving the jurisdiction; his commission of a crime of violence

punishable by imprisonment exceeding one year; his incorrigibility; his lack of respect for

the authority of the court; and his giving a false name and date of birth to police in

Baltimore.

       Furthermore, the district court did not err in determining that Hassan’s Maryland

offenses constituted a Grade A violation of supervised release rather than a Grade B

violation. See Schwegel, 126 F.3d at 555; U.S.S.G. § 7B1.1(a)(1). The court correctly

concluded that the government had demonstrated by a preponderance of the evidence that

a Grade A violation had occurred. See 18 U.S.C. § 3583(e)(3). The Maryland offenses

were both crimes of violence because they involved “the use, attempted use, or threatened



                                              4
use of physical force against the person of another” and because they also involved

“conduct that presents a serious potential risk of physical injury to another.” U.S.S.G. §

4B1.2(a); see also U.S.S.G. § 7B1.1 Commentary, App. Note 2. Under Maryland law,

both offenses were punishable by imprisonment exceeding one year.

       We have considered all of the contentions raised by the parties and conclude that

no further discussion is necessary.

       The judgment of the district court will be affirmed.




                                             5